DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-5, 7-9, 11-12, and 14-15 have been amended in the response filed December 29, 2021.
Claims 16-20 have been previously canceled.
Claims 1-15 are pending.
Claims 1-15 are rejected.
Indication of Eligible Subject Matter begins on page 3.
Detailed rejections begin on page 5.
Indication of Allowable Subject Matter begins on page 20.
Response to Arguments begins on page 24.

Eligible Subject Matter
The following is a statement of reasons for the indication of eligible subject matter:
When considering each of the limitations, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 8 reciting a system (i.e., machine); and claim 15 reciting a non-transitory computer readable medium (i.e., article of manufacture). With respect to independent claims 1, 8, and 15, the eligible features include:
collecting a first type of data regarding an unidentified product through a first sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor, and a contact chemical sensor; and
collecting a second type of data regarding the unidentified product through a second sensor selected from the group consisting of the visual spectrum camera, the gaseous chemical sensor, and the contact chemical sensor, wherein the second sensor is different from the first sensor.
Claims 1, 8, and 15 recite an abstract idea because the claims recite mental processes of collecting and analyzing data, and commercial activity including sales and marketing activities. However, the abstract ideas are integrated into a practical application because the claims require particular technological devices including a combination of two selected from the group of a visual spectrum camera, a gaseous chemical sensor, and a contact chemical sensor to perform the abstract idea. These additional elements are particular machines or manufactures that are integral to the claim because the claims require the specific types of data collection from these machines. Therefore, claims 1-15 are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Wilkinson et. al. (US 20190236678 A1, herein referred to as Wilkinson), in further view of Adato et. al. (US 20190149725 A1, herein referred to as Adato).

With respect to claim 1, Sinnet discloses:
A computer-implemented method for product identification, the method comprising {Sinnet, see at least: fig 1, 2A; [0063] a general overview of a method 200 for recognizing a food item}:
collecting a first type of data regarding an unidentified product through a first sensor {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0059] The infrared or IR camera generates IR image data by measuring the intensity of infrared waves and providing data representing such measurements over the observed area; [0065] Step 204 states to inspect the food preparation work area to obtain sensor image data. As described further herein, in embodiments, the sensors generate data in the form of image data of an area};
a sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor and a contact chemical sensor {Sinnet, see at least: [0058] the plurality of sensors includes a visible spectrum camera; [0060] the visible spectrum camera is an RGB camera to generate image data};
performing a first type of analysis on the first type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0083] IR image data measured within the area defined by the bounding box taken from the CNN output layer is further processed to more accurately determine an object's location};
collecting a second type of data regarding the unidentified product through a second sensor selected from the group consisting of the visual spectrum camera, the gaseous chemical sensor and the contact chemical sensor, wherein the second sensor is different from the first sensor {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0058] the plurality of sensors includes a visible spectrum camera; [0060] the visible spectrum camera is an RGB camera to generate image data; [0065] Step 204 states to inspect the food ;
performing a second type of analysis on the second type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0096] Step 610 states to create multi-sensor point cloud. Image data from RGB and depth sensors are combined into a point cloud};
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product comprising {Sinnet, see at least: fig 6, 7; [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates; [0100] Following step 630, the registered multi-sensor image data is fed into the CNN; [0101] embodiments of the invention employ a trained CNN 700 to compute the identity and location of the food item or kitchen preparation item based on the input (multi-sensor) image}:
feed forwarding data from one or more previous analyses of one of the first type of analysis and the second type of analysis to a subsequent performing of the second type of analysis and a subsequent performing of the first type of analysis, respectively {Sinnet, see at least: [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates; [0098] Step 630 states to register the multi-sensor point cloud to the IR sensor data and coordinates. The transformed RGBD point cloud is registered into the IR frame by projecting the RGBD data into the IR image frame ... In other embodiments, the registration process is reversed and the IR image is projected into the RGBD frame; [0100] Following step 630, the registered multi-sensor image data is fed into the CNN}; and
outputting, based on the product identification, an identity of the unidentified product {Sinnet, see at least: fig 4; [0080] As shown with reference to step 460, a CNN processes the image input data to produce the CNN output layer 470. In embodiments, the CNN has been trained to identify food items and food preparation items, kitchen items, and other objects as may be necessary for the preparation of food items; see also [abstract]};
Although disclosing a method for food identification, Sinnet does not disclose:
a first sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor and a contact chemical sensor.
However, Wilkinson teaches:
a first sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor and a contact chemical sensor {Wilkinson, see at least: fig 1, #120; [0015] the portable user electronic device 118 includes and/or communicatively couples with an odor sensor 120 or other such chemical sensor system configured to process chemicals carried by air; see also [0032]}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the odor sensor as taught by Wilkinson for the IR camera in the food identifying system of Sinnet in order to enable a more efficient comparing of detected chemicals (Wilkinson, see: [0032]).
Additionally, Sinnet does not disclose:
feed forwarding context data.
However, Adato teaches:
feed forwarding context data {Adato, see at least: [0256] Based on the presence and the absence of the commonalities, the machine learning module may categorize future received data. .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning for product identification in a retail store as taught by Adato in the food identifying system of Sinnet in order to provide near real-time display of the retail store and a list of the actual products on the shelf for an online customer (Adato, see: [0238]).

Regarding claim 8, claim 8 is directed to a system. Claims 8 recites limitations that are parallel in nature to those addressed above for claim 1, which is directed towards a process. Therefore, claim 8 is rejected for the same reasons as set forth above for claim 1.
It is noted that claim 8 includes additional elements of:
A system,
one or more processors;
one or more sensors; and
a memory communicatively coupled to the one or more processors 
Sinnet discloses:
A system {Sinnet, see at least: [0053] an automated or robotic kitchen assistant system},
one or more processors {Sinnet, see at least: [0027] the system further includes one or more processors};
one or more sensors {Sinnet, see at least: [0027] system comprises a combination of sensors}; and
a memory communicatively coupled to the one or more processors {Sinnet, see at least: fig 2B; [0071] a computer, workstation, or server (each of which is represented by reference numeral 212) is shown comprising storage 214, and a processor 216}

With respect to claim 15, Sinnet discloses:
A computer program product for product identification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method comprising {Sinnet, see at least: fig 2B, #212; [0066] the image data is input to a customized software program, engine, or module. In embodiments, the image data is input to a Kitchen Scene Understanding Engine, which may include a trained convolutional neural network or another means for processing and object recognition; [0071] a computer, workstation, or server (each of which is represented by reference numeral 212) is shown comprising storage 214, and a processor 216}:
collecting a first type of data regarding an unidentified product through a first sensor {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0059] The infrared or IR camera generates IR image data by measuring the intensity of infrared waves and ;
a sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor and a contact chemical sensor {Sinnet, see at least: [0058] the plurality of sensors includes a visible spectrum camera; [0060] the visible spectrum camera is an RGB camera to generate image data};
performing a first type of analysis on the first type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0083] IR image data measured within the area defined by the bounding box taken from the CNN output layer is further processed to more accurately determine an object's location};
collecting a second type of data regarding the unidentified product through a second sensor selected from the group consisting of the visual spectrum camera, the gaseous chemical sensor, and the contact chemical sensor, wherein the second sensor is different from the first sensor {Sinnet, see at least: fig 2A; [0027] The combination of sensors includes an Infrared (IR) camera that generates IR image data and a second sensor that generates second image data; [0058] the plurality of sensors includes a visible spectrum camera; [0060] the visible spectrum camera is an RGB camera to generate image data; [0065] Step 204 states to inspect the food preparation work area to obtain sensor image data … the sensors generate data in the form of image data of an area};
performing a second type of analysis on the second type of data {Sinnet, see at least: fig 2A; [0066] Step 206 states to process the image data from the sensors; [0096] Step 610 states to ;
based upon the first type of analysis on the first type of data and the second type of analysis on the second type of data, performing product identification for the unidentified product comprising {Sinnet, see at least: fig 6, 7; [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates; [0100] Following step 630, the registered multi-sensor image data is fed into the CNN; [0101] embodiments of the invention employ a trained CNN 700 to compute the identity and location of the food item or kitchen preparation item based on the input (multi-sensor) image}:
feed forwarding data from one or more previous analyses of one of the first type of analysis and the second type of analysis to a subsequent performing of the second type of analysis and a subsequent performing of the first type of analysis, respectively {Sinnet, see at least: [0097] Step 620 states to transform the multi-sensor point cloud to the IR sensor coordinates; [0098] Step 630 states to register the multi-sensor point cloud to the IR sensor data and coordinates. The transformed RGBD point cloud is registered into the IR frame by projecting the RGBD data into the IR image frame ... In other embodiments, the registration process is reversed and the IR image is projected into the RGBD frame; [0100] Following step 630, the registered multi-sensor image data is fed into the CNN}; and
outputting, based on the product identification, an identity of the unidentified product {Sinnet, see at least: fig 4; [0080] As shown with reference to step 460, a CNN processes the image input data to produce the CNN output layer 470. In embodiments, the CNN has been trained to identify food items and food preparation items, kitchen items, and other objects as may be necessary for the preparation of food items; see also [abstract]}.

a first sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor and a contact chemical sensor; and
enabling a user to perform a business interaction with a product matching the identity of the unidentified product comprising one or more of:
allowing the user to purchase the product matching the identity of the unidentified product.
However, Wilkinson teaches:
a first sensor selected from the group consisting of a visual spectrum camera, a gaseous chemical sensor and a contact chemical sensor {Wilkinson, see at least: fig 1, #120; [0015] the portable user electronic device 118 includes and/or communicatively couples with an odor sensor 120 or other such chemical sensor system configured to process chemicals carried by air; see also [0032]}; and
enabling a user to perform a business interaction with a product matching the identity of the unidentified product comprising one or more of {Wilkinson, see at least: [0023] the user may have smelled the pesto sauce on a dish served by the restaurant ... As such, the filtered set of recipe components determined by the main control circuit 104 may be associated with only chemicals that are associated with the Italian ingredients; [0025] the user may select a recipe for a pork belly sandwich topped with pesto sauce. The user may then submit an order to a retailer for a delivery of a package of pork belly meat and/or a package of basil via the user interface product 102}:
allowing the user to purchase the product matching the identity of the unidentified product {Wilkinson, see at least: [0023] the user may have smelled the pesto sauce on a dish .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the odor sensor as taught by Wilkinson for the IR camera in the food identifying system of Sinnet in order to enable a more efficient comparing of detected chemicals (Wilkinson, see: [0032]).
Additionally, Sinnet does not disclose:
feed forwarding context data.
However, Adato teaches:
feed forwarding context data {Adato, see at least: [0256] Based on the presence and the absence of the commonalities, the machine learning module may categorize future received data. The machine learning module may employ product models in identifying visual characteristics associated with a type of product, such as those discussed above. For example, the machine learning module may identify commonalities from the product models of a specific type of product. When a future received image has the commonalities, then the machine learning module 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning for product identification in a retail store as taught by Adato in the food identifying system of Sinnet in order to provide near real-time display of the retail store and a list of the actual products on the shelf for an online customer (Adato, see: [0238]). 





Claims 2-3, 7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), in view of Wilkinson et. al. (US 20190236678 A1, herein referred to as Wilkinson) and Adato et. al. (US 20190149725 A1, herein referred to as Adato), in further view of Scanlin (US 20180032991 A1, herein referred to as Scanlin).

With respect to claim 2, Sinnet, Wilkinson, and Adato teach the method of claim 1. Sinnet does not disclose – further comprising:
enabling a user to perform a business interaction with a product matching the identity of the unidentified product comprising providing the user one or more locations where the product matching the identity of the unidentified product is available for purchase.
However, Scanlin teaches:
enabling a user to perform a business interaction with a product matching the identity of the unidentified product comprising providing the user one or more locations where the product matching the identity of the unidentified product is available for purchase {Scanlin, see at least: [0041] Platform 300 will match the grocery store data items with a user's list of data items to advise a user of item availability and location}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the purchasing step as taught by Scanlin in the food identifying system of Sinnet, Wilkinson, and Adato because it would increase grocery shopping efficiency (Scanlin, see: [0015]). 

With respect to claim 3, Sinnet, Wilkinson, Adato, and Scanlin teach the method of claim 2. Sinnet does not disclose:
enabling the user to add the product matching the identity of the unidentified product to a shopping cart; and
allowing the user to purchase the product matching the identity of the unidentified product.
However, Scanlin teaches:
enabling the user to add the product matching the identity of the unidentified product {Scanlin, see at least: [0047] If there is a match at step 612, execution also proceeds to step 618 wherein the item is added to a user's grocery list}; and
allowing the user to purchase the product matching the identity of the unidentified product {Scanlin, see at least: [0047] Execution proceeds to step 622 wherein the user items purchased are tracked and stored}.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Sinnet, Wilkinson, and Adato to include the additional elements of Scanlin. One would have been motivated to do so in order to streamline the purchasing process. In the instant case, Sinnet and evidently teach a food identifying and shopping system. Scanlin is merely relied upon to illustrate the additional functionality of adding the product to a list in order to purchase the item. Moreover, since the elements disclosed by Sinnet, as well as Wilkinson, Adato and Scanlin, would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable. Accordingly, the claimed subject matter is obvious over Sinnet, in view of Wilkinson and Adato, in further view of Scanlin.

enabling the user to add the product to a shopping cart {Adato, see at least: [0238] Products selected for purchase may be placed into a virtual shopping cart until the customers complete their virtual shopping trip}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the shopping cart as taught by Adato in the food identifying and shopping system of Sinnet, Wilkinson, and Adato because it would enable the user to conveniently purchase the items online (Adato, see: [0238]).

With respect to claim 7, Sinnet, Wilkinson, Adato, and Scanlin teach the method of claim 2. Sinnet does not disclose:
allowing the user to view one or more comparable products to the product matching the identity of the unidentified product.
However, Adato teaches:
allowing the user to view one or more comparable products to the product matching the identity of the unidentified product {Adato, see at least: fig 13A; [0239] the near real-time display of retail store 105 may be presented to the online customer in a manner enabling easy virtual navigation in retail store 105; [0252] Based on image analysis described above, server 135 may divide image 1300 into eight segmentations, each including a type of products. Based on image analysis and the group of product models, server 135 may recognize the eight types of products, such as, “Soda 330 ml,” “Soda 2 L” “Cola 330 ml,” “POP 2 L,” “POP 330 ml,” “pretzels,” “Cheesy Crackers,” and “BBQ chips.”; [0259] the shelf may be a part of (or the .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ability for the user to compare similar products as taught by Adato in the food identifying system of Sinnet in order to provide adequate visibility to ensure that the right products are located at preferred locations on the shelf (Adato, see: [0236]).

Regarding claims 9-10 and 14, claims 9-10 and 14 are directed to a system. Claims 9-10 and 14 recite limitations that are parallel in nature to those addressed above for claims 2, 3, and 7, which are directed towards a process. Therefore, claims 9-10 and 14 are rejected for the same reasons as set forth above for claims 2-3 and 7.

Allowable Subject Matter
Claims 4-6 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable due to their combination of features. Specifically, claims 4 and 11 additionally require providing one or more locations where the product matching the identity of the unidentified product can be sold by the user. Claims 5 and 12 additionally require allowing the user to read one or more reviews of the product matching the identity of the unidentified product. Claims 6 and 13 additionally require that a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding an accuracy of product identification for the product matching the identity of the unidentified product. 
The most relevant prior art includes Sinnet et. al. (US 20180345485 A1, herein referred to as Sinnet), Wilkinson et. al. (US 20190236678 A1, herein referred to as Wilkinson), Adato et. al. (US 20190149725 A1, herein referred to as Adato), Scanlin (US 20180032991 A1, herein referred to as Scanlin), Vyas et. al. (US 20110276430 A1, herein referred to as Vyas), and Belvin (US 9165320 B1, herein referred to as Belvin).
Sinnet discloses a food identification system that uses IR and visual spectrum cameras to determine the identity of a food product, and that the system outputs an accuracy of the identification (Sinnet: figs 2A, 6; [0102]). Sinnet does not disclose providing the user one or more locations where the identified product can be sold by the user; allowing the user to read one or more reviews of the product matching the identity of the unidentified product; nor that a 
Wilkinson discloses a recommendation system that can detect odors and recommend products based on their smell (Wilkinson: [0013]). The system can also match an odor to a specific item, and analyze the odor through user input (Wilkinson: [0032]). Wilkinson does not disclose providing the user one or more locations where the identified product can be sold by the user; allowing the user to read one or more reviews of the product matching the identity of the unidentified product; nor that a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding an accuracy of product identification for the product matching the identity of the unidentified product.
Adato discloses a food identification system in a retail setting (Adato: [0254]). The system uses a camera to identify items in certain shelving locations and uses the feedback data to identify a certain item (Adato: [0254]-[0258]). Adato does not disclose providing the user one or more locations where the identified product can be sold by the user; allowing the user to read one or more reviews of the product matching the identity of the unidentified product; nor that a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding an accuracy of product identification for the product matching the identity of the unidentified product.
Scanlin discloses a system for sensing items in order to create a grocery list (Scanlin: [0015]). A matched item is added to a grocery list, and the system can communicate to the user the availability and location of that item in a retail setting (Scanlin: [0041], [0047]). Scanlin does not disclose providing the user one or more locations where the identified product can be sold by 
Vyas discloses a system that recommends a potential market to a user looking to sell an item (Vyas: [0158]). Vyas does not disclose a product identification system that uses two different sensors to identify the product; allowing the user to read one or more reviews of the product matching the identity of the unidentified product; nor that a review of the one or more reviews of the product matching the identity of the unidentified product includes information regarding an accuracy of product identification for the product matching the identity of the unidentified product.
Belvin discloses an electronic catalog that allows users to read reviews of specific items (Belvin: [5:25-32]). Belvin also discloses the ability for users to describe their experience with the product and leave a review (Belvin: [13:2-3]). Belvin does not disclose a product identification system that uses two different sensors to identify the product nor providing the user one or more locations where the identified product can be sold by the user.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 4-6 and 11-13 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Response to Arguments
With respect to the rejection under 35 U.S.C. 112(a), Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 112(b), Applicant’s amendments have rendered the original rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s amendments have rendered the rejection moot. Furthermore, Applicant’s arguments have been considered and are persuasive. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 14-15 of the Remarks, Applicant argues “the rejection of independent claim[s] 1[, 8, and 15] under 35 U.S.C. §103 as asserted by the Office Action is presently overcome” because “the secondary or tertiary visible spectrum camera of Sinnet is NOT the primary sensor and employment of the visible spectrum camera as the primary sensor would teach away from Sinnet's disclosure and would necessarily change the operation of the Sinnet reference.” Applicant further argues “Sinnet does not, and cannot, provide one or both of the first and second sensors and does not, and cannot, provide either the first or second type of analysis.” However, Examiner respectfully disagrees with Applicant’s claim interpretation.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, Sinnet discloses a food identification system that uses at least two sensors that include an IR camera and a visual spectrum camera (Sinnet: fig 1, 2A; [0063]). Under broadest reasonable interpretation of the amended claims, Sinnet discloses collecting data from a first sensor (i.e., IR camera) and a second sensor (i.e., visual spectrum camera), the second sensor selected from the group consisting of the visual spectrum camera, the gaseous chemical sensor, and the contact chemical sensor, wherein the second sensor is different from the first sensor (Sinnet: fig 1, 2A; [0058]-[0065]). Sinnet also discloses that these sensors collect, analyze, and feed forward the data (Sinnet: fig 2A; [0066], [0096]-[0097]). Thus, Sinnet demonstrates that a first and second sensor can collect first and second data, respectively, to 

Applicant additionally argues on pages 15-16 of the Remarks that “Wilkinson appears to teach away from Applicant's recitations and the teachings of Sinnet” because “Wilkinson is … deficient in teaching more than one sensor and more than one analysis” and “a PHOSITA would not consider the Wilkinson reference to develop the recitations as presently presented by Applicant.” However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, two elements that are known to the art to perform similar functions in the same art area could be substituted for each other and the substitution deemed obvious. Smith v. Hayashi 209 USPQ 754-759 (Bd. of Pat. Inter. 1980).
As previously described, Sinnet discloses a food identification system that has at least two sensors (Sinnet: figs 1, 2A; [0058]-[0065]). Sinnet does not disclose that the first sensor is selected from a group consisting of a visual spectrum camera, a gaseous chemical sensor, and a 

Applicant further argues on page 16 of the Remarks that “none of the cited references teach or suggest Applicant's recitations directed toward a contact chemical sensor.” While Examiner agrees with Applicant, Examiner is demonstrating with the prior art that Sinnet and Wilkinson teach the specific election of a gaseous chemical sensor as the first sensor and a visual spectrum camera as the second sensor for data collection and analysis. Examiner is not required to demonstrate every possible combination of elements that are listed as electable in the claims because “a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); also see In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614. Therefore, the rejection is maintained in this aspect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schieffelin (US 20110106656 A1) was used to understand other methods of image analysis that can be used to match items in a retail setting.
Hsu (2009 NPL) was used to understand how a mobile device could connect to a chemical sensor for product identification.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625